      Case: 1:20-cv-01360 Document #: 63 Filed: 08/07/20 Page 1 of 1 PageID #:889




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Crave Products, Inc.                           )
                                               )       Case No. 1:20-cv-1360
v.                                             )
                                               )       Judge: Hon. Sharon Johnson Coleman
THE PARTNERSHIPS and                           )
UNINCORPORATED ASSOCIATIONS                    )       Magistrate: Hon. M. David Weisman
Hon. IDENTIFIED ON SCHEDULE “A”                )
                                               )

                                       Voluntary Dismissal

        Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the undersigned

counsel for plaintiff hereby notify this Court that the plaintiff, Crave Products, Inc., voluntarily

dismiss any and all claims against defendants without prejudice:

 Doe         Store            Merchant ID
             Name
 55          Ziyu168          14775873
 65          Runbaby          20010045
 66          China_smoke      20023446
 68          Hopestar168      20061425
 69          Glass_smoke      20061478



Dated: August 7, 2020                                  Respectfully submitted,

                                               By:      s/David Gulbransen/
                                                       David Gulbransen
                                                       Attorney of Record

                                                       David Gulbransen (#6296646)
                                                       Law Office of David Gulbransen
                                                       805 Lake Street, Suite 172
                                                       Oak Park, IL 60302
                                                       (312) 361-0825 p.
                                                       (312) 873-4377 f.
                                                       david@gulbransenlaw.com
